DETAILED ACTION
In the response filed December 23, 2020, Applicant amended claims 1, 21, 26, 32, 34, and 36. Claims 11-20 are previously canceled. Claims 1-10 and 21-36 are pending in the current application. 

Information Disclosure Statement
The information disclosure statement (IDS) received on October 23, 2020 has been considered by examiner except for documents with Cite Nos. A,B,C, and D with incorrect patent reference numbers.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot in view of new ground of rejection. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 8,738,024 B1) in view of Morton (US 2011/0093339 A1) in further view of Shin et al. (US 2016/0066154 A1).

Regarding claims 1 and 21, Kerr discloses a method, comprising: 
receiving, from a user device based on sending the first signal, a first indication that the user device is within the first range (Column 7, lines 42-45: the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon and Column 2, lines 37-38: the calculated signal strength (RSSI) values are associated with at least one geographic boundary),
receiving, from the user device based on sending the second signal, a second indication that the user device is within the second range (Column 7, lines 42-45: the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon and Column 2, lines 37-38: the calculated signal strength (RSSI) values are associated with at least one geographic boundary); 
Kerr discloses the limitations above. Kerr does not explicitly disclose:
toggling between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier;
causing, by a first device at the location based on the first indication, output of first content; 
causing, by the first device at the location based on the determination that the user device has exited the first range, output of second content.
Morton teaches:
causing, by a first device at the location based on the first indication, output of first content (Fig. 4B: steps 430, 432, 435. and 440; Paragraph [0050]); 
steps 480 and 485; Paragraph [0069]: once the markers/consumers have exit, the display is reset to present new advertising).
Shin teaches:
toggling between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier (Paragraph [0157]: a user carrying the electronic device 601 may enter an effective range of a beacon signal from the first beacon 602a and may then enter an effective range a beacon signal from the second beacon 602b.  Accordingly, the electronic device 601 may sequentially receive the first beacon signal and the second beacon signal at the first time t1 and the second time t2 and [0145]: the beacon information may include at least one of a beacon logic identification (ID), a beacon name, a beacon ID, a beacon type, a tag, a security code, a beacon location, group information, and an owning company).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr to cause, by a first device at the location based on the first indication, output of first content, and cause, by the first device at the location based on the determination that the user device has exited the first range, output of second content as taught by Morton because it would have effectively improved the content distribution to the user wireless device.  Kerr discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the system and method for the service of advertising content to a consumer based on the detection of zone events of Morton would provide plurality of beacons defining zones within a venue to provide the most relevant content. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr, in view of Morton, to toggle between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is 
Regarding claims 2 and 22, Kerr discloses wherein the first indication comprises a first identifier associated with the user device (Column 5, lines 39-41: The wireless handset 102 receives a received signal strength indication (RSSI) from the signal transmitters and 40 communicates the RSSI data to the server 106 via WAN 104).
Regarding claims 3, 23, and 28, Kerr discloses: 
determining a plurality of attributes associated with the first content (Column 9, lines 67 to Column 10, line 2: The server may additionally filter content by location, time range, and or user attributes. For example, in FIG. 6B, the user has entered the search text "Movies."); and 
creating, based on the plurality of attributes and the first identifier associated with the user device, a profile (Column 9, lines 13-16: The Group Profile layer relies on a user-preference profile so it gathers user-defined input. It enables the user to generate user-defined or user-selected groups and enables the merchant to generate merchant-defined groups, and Column 9, lines 24-25: The location of the wireless handset relative to the merchant premises may be logged. ).
Regarding claims 4 and 29, Kerr discloses determining, based on the created profile, an advertisement to be presented in the first content (Column 10, lines 2-4).
Regarding claims 5 and 24, Kerr discloses:
receiving, from a second device based on the first signal, a third indication that the second device is within the first range (Column 7, lines 42-45: the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon); and 
the wireless handset communicates the RSSI data to the server….An application running on the server estimates the location of the wireless handset based on the comparison of handset RSSI values with each VRP in the VRP group.).
Regarding claim 6, Kerr discloses determining, based on at least one of the first identifier or the second identifier, a price associated with the first content (Column 11, lines: 1-3, 14-17: the system framework enables merchants to change a price tag for a customer based on location of customer wireless devices).
Regarding claims 7 and 25, Kerr discloses:
associating the first identifier with a first profile (Column 9, lines 13-16 and 24-25: see claim 3); 
associating the second identifier with a second profile (Column 9, lines 13-16 and 24-25: see claim 3); and 
determining, based on the first profile and the second profile, a first advertisement to be presented in the first content (Column 10, lines 2-4: see claim 4).
Regarding claim 8, Kerr discloses further comprising: 
receiving, from the second device, a fourth indication that the second device is within the first range (Column 7, lines 42-45); and 
determining, based on the second profile and receiving the fourth indication, a second advertisement to be presented in the second content, wherein the second advertisement is not based on the first profile (Column 10, lines 2-4: advertisement is based on at least one profile of the group profile).
Regarding claims 9 and 30, Kerr discloses determining an advertisement to be placed in the second content, wherein the advertisement is not based on the first profile (Column 10, lines 2-4: advertisement is based on at least one profile of the group profile).
Regarding claim 10, Kerr discloses wherein the second range comprises the first range (Column 2, lines 37-38: the calculated signal strength values are associated with at least one geographic boundary.).
Regarding claim 26, Kerr discloses a method, comprising: 
the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon and Column 2, lines 37-38: the calculated signal strength (RSSI) values are associated with at least one geographic boundary),
determining, based on the identifier associated with the user device, first content; (Column 10, lines 2-4: The server may deliver content corresponding to movie showtimes in a time range following the current time); 
Kerr discloses the limitations above. Kerr does not explicitly disclose:
toggling between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier;
causing, by a first device at the location based on the first indication, output of the first content; 
determining that the user device has exited the first range based on receiving no indication from the user device in response to the second signal; and 
causing, by the first device at the location based on the determination that the user device has exited the first range, output of second content.
Morton teaches:
causing, by a first device at the location based on the first indication, output of the first content (Fig. 4B: steps 430, 432, 435. and 440; Paragraph [0050]); 
determining that the user device has exited the first range based on receiving no indication from the user device in response to the second signal (Fig. 4B: step 480; Paragraph [0069]); and 
causing, by the first device at the location based on the determination that the user device has exited the first range, output of second content (Fig. 4: steps 480 and 485; Paragraph [0069]: once the markers/consumers have exit, the display is reset to present new advertising).
Shin teaches:
a user carrying the electronic device 601 may enter an effective range of a beacon signal from the first beacon 602a and may then enter an effective range a beacon signal from the second beacon 602b.  Accordingly, the electronic device 601 may sequentially receive the first beacon signal and the second beacon signal at the first time t1 and the second time t2 and [0145]: the beacon information may include at least one of a beacon logic identification (ID), a beacon name, a beacon ID, a beacon type, a tag, a security code, a beacon location, group information, and an owning company).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr to cause, by a first device at the location based on the first indication, output of the first content, determine that the user device has exited the first range based on receiving no indication from the user device in response to the second signal, cause, by the first device at the location based on the determination that the user device has exited the first range, output of second content as taught by Morton because it would have effectively improved the content distribution to the user wireless device.  Kerr discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the system and method for the service of advertising content to a consumer based on the detection of zone events of Morton would provide plurality of beacons defining zones within a venue to provide the most relevant content. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr, in view of Morton, to toggle between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier as taught by Shin because it would have effectively improved the tracking the location of the user device.  Kerr, in view of Morton, discloses managing delivery of marketing content to user wireless device involves transmitting 
Regarding claim 27, Kerr discloses:
receiving, from the user device based on the second signal, a second indication that the user device is within the second range (Column 7, lines 42-45).
Regarding claims 31, 33, and 35, Kerr, in view of Morton, does not explicitly disclose:
wherein the first time interval is different from the second time interval.
Shin teaches:
wherein the first time interval is different from the second time interval (Paragraph [0157]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr, in view of Morton, to disclose the first time interval is different from the second time interval as taught by Shin because it would have effectively improved the tracking the location of the user device.  Kerr, in view of Morton, discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the method for managing beacon, terminal device, server and storage medium of Shin would provide plurality of beacons defining zones within a venue to provide the most accurate location. 
Regarding claims 32, 34, and 36, Kerr, in view of Morton, does not explicitly disclose:
wherein the user device is configured to receive communications from signals comprising the first beacon identifier, and to respond with the first indication; and 
further comprising causing the user device to discontinue to receive communications from the signals comprising the first beacon identifier, and further comprising causing the user device to continue to attempt to receive communications from signals comprising the second beacon identifier and to respond with the second indication.
Shin teaches:

further comprising causing the user device to discontinue to receive communications from the signals comprising the first beacon identifier, and further comprising causing the user device to continue to attempt to receive communications from signals comprising the second beacon identifier and to respond with the second indication (Paragraphs [0248] and [0249]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr, in view of Morton, to disclose the user device is configured to receive communications from signals comprising the first beacon identifier, and to respond with the first indication, and causing the user device to discontinue to receive communications from the signals comprising the first beacon identifier, and further comprising causing the user device to continue to attempt to receive communications from signals comprising the second beacon identifier and to respond with the second indication as taught by Shin because it would have effectively improved the tracking the location of the user device.  Kerr, in view of Morton, discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the method for managing beacon, terminal device, server and storage medium of Shin would provide plurality of beacons defining zones within a venue to provide the most accurate location. 


Conclusion 
                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621